                                          Case 3:18-cv-03521-RS Document 125 Filed 09/16/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         WATERKEEPER ALLIANCE, INC., et al.,
                                  10                                                        Case No. 18-cv-03521-RS
                                                        Plaintiffs,
                                  11
                                                 v.                                         ORDER GRANTING MOTION TO
                                  12                                                        REMAND
Northern District of California
 United States District Court




                                         U.S. ENVIRONMENTAL PROTECTION
                                  13     AGENCY, et al.,
                                  14                    Defendants.

                                  15

                                  16          This is one of several cases filed in various United States District Courts throughout the

                                  17   nation challenging rules promulgated by the United States Environmental Protection Agency and

                                  18   the United States Army Corps of Engineers that define “waters of the United States” for purposes

                                  19   of applying the Clean Water Act, see e.g., Conservation Law Foundation v. United States

                                  20   Environmental Protection Agency, No. 1:20-cv-10820 (D. Mass.); Pascua Yaqui Tribe v. United

                                  21   States Environmental Protection Agency, 4:20-cv-00266 (D. Ariz.), including another case

                                  22   pending in this court, State California v. Regan, 3:20-cv-3005 RS (N.D.Cal.).

                                  23          Defendants seek voluntary remand to the agencies and dismissal of this case. Plaintiffs

                                  24   oppose remand unless the current rule is vacated. The issue of whether vacatur is warranted or not

                                  25   appears to be moot, however, given that the Pascua Yaqui court issued an order on August 13,

                                  26   2021 vacating the rule.

                                  27          Were it still necessary to reach the issue, this court would not be inclined to impose

                                  28   vacatur. Plaintiffs’ argument that vacatur is appropriate in light of defendants’ supposed
                                          Case 3:18-cv-03521-RS Document 125 Filed 09/16/21 Page 2 of 2




                                   1   acknowledgement of “legal error” embodied in the present rule is not persuasive. Defendants do

                                   2   not concede the rule is legally impermissible, and in California v. Regan, this court concluded the

                                   3   plaintiffs were unlikely to succeed on the merits in showing such legal error. Rather, defendants

                                   4   appear to be reconsidering the rule for policy reasons. While it is within defendants’ discretion to

                                   5   modify their policies and regulatory approaches, and it may ultimately resolve some or all of

                                   6   plaintiffs’ objections to the current rule, there has been no evaluation of the merits—or concession

                                   7   by defendants—that would support a finding that the rule should be vacated.

                                   8          Intervenors Chantell and Michael Sackett oppose remand as to one specific provision —

                                   9   relating to “adjacent wetlands” — which they contend the agencies would lack discretion to

                                  10   eliminate or substantially revise on remand. The Sackett’s argument, however, rests on their

                                  11   position that the four-justice plurality opinion in Rapanos v. United States, 547 U.S. 715, 126

                                  12   S.Ct. 2208 (2006) is controlling. The Ninth Circuit has recently rejected that very claim by the
Northern District of California
 United States District Court




                                  13   Sacketts. Sackett v. U.S. Env’t Prot. Agency, 8 F.4th 1075, 1091 (9th Cir. 2021)(“For all these

                                  14   reasons, the Sacketts’ arguments fail . . . the Kennedy concurrence is still the controlling opinion

                                  15   from Rapanos.”)

                                  16          Accordingly, the motion to remand is granted. The Clerk shall close the file.

                                  17

                                  18   IT IS SO ORDERED.

                                  19

                                  20   Dated: September 16, 2021

                                  21                                                    ______________________________________
                                                                                        RICHARD SEEBORG
                                  22                                                    Chief United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                                                  CASE NO.   18-cv-03521-RS
                                                                                         2
